On Motion for Rehearing.
White, Presiding Judge.
The State has filed a motion for a rehearing in this case, and insists that those portions of the bail bond which we have held fatally defective, and upon which our opinion reversing and dismissing the case was based, can and should be treated as surplusage, and that, eliminating them, there is enough left in said bond to make it valid and sufficient under our statute prescribing the requisites for bail bonds. In support of this position we are cited to Brite v. The State, 24 Texas, 219 (which was a case on recognizance and not on bail bond), and wherein it was held that “ where a recognizance binds the party to appear at the next term of the court it is valid, although the court can not lawfully be in session at the time stated in the recognizance.” That decision was made upon a recognizance entered into in 1853, before the adoption of our Penal and Criminal codes, as was also the case of Wilcox v. The State, 24 Texas, 544. But such is not the rule as now construed with reference to the provisions of the codes. Barnes v. The State, 36 Texas, 332; Williamson v. The State, 12 Texas Ct. App., 169.
With regard to bail bonds, the condition required by the old law was that the obligor would “appear at the District Court of the proper county at the next term thereof.” Hart. Dig., art. 2888.
One of the requisites of a bail bond now is “ that the bond state the time and place when and where the accused binds himself to appear, and the court or magistrate before whom he is to appear. In stating the time it is sufficient to specify the term of the court, and in stating the place it is sufficient to specify the name of the court or magistrate and of the county.” Code Crim. Proc., art. 288.
“A bail bond being a statutory bond, to be valid as such must in every essential particular conform to the statute, and this court can not treat an -objectionable condition as mere surplusage.” Turner v. The State, 14 Texas Ct. App., 168; Waller v. The State, 18 Texas Ct. App., 414.
In this case the bond was conditioned that the obligors were to appear not only at “the next term,” but said next term was expressly stated to be on the first Monday in November, A. D. 188—an impossible time.
A bail bond that obligates the defendant to appear at a term of the court not authorized by law is void. Thomas v. The State, 12 Texas Ct. App., 417; Thomas v. The State, 13 Texas Ct. App., 496; Douglass v. The State, 26 Texas Ct. App., 248.
*422The authorities which we cited in our original opinion not only sustain the opinion, but are directly in point and applicable to the questions in the case. Burnett v. The State, 18 Texas Ct. App., 283; Heath v. The State, 14 Texas Ct. App., 213; Gragg v. The State, 18 Texas Ct. App., 295.
Under these authorities the opinion is correct, and the motion for rehearing is accordingly overruled.

Motion overruled.

Hurt, J., absent.